                                                                                Application
                           Case 1:21-cv-03385-NRB Document 13 Filed 05/13/21 Page 1 of 2    granted.


                                                CAHILL GORDON & REINDEL LLP
                                                         320LDSLIP
                                                     NEW YORK, NY 10005                                      Dated: New York, New York
                                                                                                                    May 13, 2021
HELENE R. BANKS                ARIEL GOWMAN                TELEPHONE: (212) 701 -3000     BRIAN T.MARKLEY              JONATHAN D. THIER
ANIRUDH BANSAL                 PATRICK GORDON                 WWW.CAHILL.COM              MEGHAN N. McDERMOTT          SEAN P. TONOLLI
DAVID L. BARASH                JASON M. HALL                                              WILLIAMJ. MILLER             JOHN A. TRIPODORO
LANDIS C. BEST                 STEPHEN HARPER                                             NOAH B. NEWITZ               GLENNJ. WAWRIP, JR.
BRADLEYJ. BONDI                WILLIAM M. HARTNETT           1990 K STREET, N.W.          WARREN NEWTON§               HERBERT S. WASHER
BROCKTON B. BOSSON             NOLA B. HELLER             WASHINGTON, DC20006 -118 1      DAVID R. OWEN                MICHAEL B. WEISS
JONATHAN BROWNSON•             CRAIG M. HOROWITZ                (202) 862 -8900           JOHN PAPACHRISTOS            DAVID WISHENGRAD
JOYDEEP CHOUDHURI•             DOUGLAS S. HOROWITZ                                        LUIS R. PENALVER             COREY WRIGHT
JAMESJ. CLARK                  TIMOTHY B. HOWELL       CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DECOSSARD   JOSHUA M. ZELIG
CHRISTOPHER W. CLEMENT         DAVID G.JANUSZEWSKI          24 MONUMENT STREET            SHEILA C. RAMESH             DANIELJ. ZUBKOFF
LISA COLLIER                   ELA! KATZ                        WNDON EC3 R BAJ           MICHAEL W. REDDY
AYANO K. CREED                 JAKE KEAVENY                    +44 (o) 20 7920 9 800      OLEG REzzy
PRUE CRIDDLE ±                 BRIAN S. KELLEHER                                          THORN ROSENTHAL
SEAN M. DAVIS                  RICHARD KELLY                                              TAMMY L.ROY                   * ADMmED ASA SOUCITOR IN
                               CHERIE R. KISER *
                                                                                                                       ENGi.AND AND WALES ONLY
STUART G. DOWNING                                          WRITER'S DIRECT NUMBER         JONATHAN A. SCHAFFZIN
                                                                                                                        ± ADMTITED ASA SOUCITOR IN
ADAM M. DWORKIN                JOEL KURTZBERG                                             DARREN SILVER                WESTERNAUSTRALIA ONLY
ANASTASIA EFIMOVA              TED B. LACEY                                               JOSIAH M. SLOTNICK
JENNIFER B. EZRING             MARC R. LASHBROOK                                          RICHARD A. STIEGLITZJR.       t ADMfITED IN DC ONLY
HELENA S. FRANCESCHI                                                                      ROSS E. STURMAN                § ADMrITEDASANAITORNEY
                               ALIZA R. LEVINE                                                                         IN THE REPUBLIC OF SOUTI:IAFRICA
JOAN MURTAGH FRANKEL           JOEL H. LEVTI1N                                            SUSANNA M. SUH               ONLY
JONATHANJ. FRANKEL             GEOFFREY E. LIEBMANN                                       ANTHONY K. TAMA

                                                             212-701-3435

                                                                                                                   May 12, 2021



                         Re:      City of St. Clair Shores Police and Fire Retirement System v. Credit Suisse Group
                                  AG et al. No. 1:21-cv-03385

            Dear Judge Buchwald:

                     We represent Credit Suisse Group AG, Thomas Gottstein, Lara J. Warner and David R.
             Mathers (together, the "Defendants") in the above-captioned action, and write on behalf of all
             parties pursuant to Section l .E of Your Honor's Individual Practices to respectfully propose a
             schedule for further proceedings in this action.

                     On April 16, 2021, Plaintiff City of St. Clair Shores Police and Fire Retirement System
             ("Plaintiff') commenced the above-captioned action by filing a complaint alleging violations of
             the Securities Exchange Act of 1934. All Defendants have agreed to accept service of the
             summons and complaint, while reserving their rights to assert any and all defenses in the matter,
             including, but not limited to, improper venue and lack of personal jurisdiction.

                     Recognizing that this action is governed by the procedures and timelines set forth under
             the Private Securities Litigation Reform Act of 1995 ("PSLRA") for appointing Lead Plaintiff(s)
             and Lead Counsel, we have conferred with counsel for Plaintiff, and all parties respectfully request
             that the Court adjourn without date Defendants' time to move, answer, or otherwise respond to the
             complaint and adopt the schedule set forth below in this action (or any future consolidated action
             in the event that any related complaints are filed):

                 •       Pursuant to 15 U.S.C. § 78u-4(a)(3)(A), motions for appointment as Lead Plaintiff and
                         approval of counsel shall be due on June 15, 2021;

                 •       Oppositions to motions for appointment as Lead Plaintiff and approval of counsel shall
                         be due on June 29, 2021;
            Case 1:21-cv-03385-NRB Document 13 Filed 05/13/21 Page 2 of 2
CAHILL GORDON & REINDEL LLP


                                                  -2-




      •   Replies in further support of motions for appointment as Lead Plaintiff and approval of
          counsel shall be due on July 6, 2020;

      •   Lead Plaintiffs Amended Complaint shall be filed within 60 days after the Court's
          appointment of Lead Plaintiff and Lead Counsel;

      •   Defendants' deadline to move, answer, or otherwise respond to the Amended
          Complaint shall be 60 days after the filing of the Amended Complaint;

      •   Lead Plaintiffs opposition to Defendants' motion to dismiss shall be filed within 60
          days after the filing of Defendants' motion to dismiss; and

      •   Defendants' reply in further support of their motion to dismiss shall be filed within 30
          days after the filing of Lead Plaintiffs opposition to the same.

This is the parties' first request for an adjournment.

                                                               Respectfully Submitted,




                                                               Herbert S. Washer
                                                               Joel Kurtzberg
                                                               Sheila C. Ramesh
                                                               Adam S. Mintz
                                                               Tara H. Curtin


VIAECF

The Honorable Naomi Reice Buchwald
United States District Judge
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

cc:       All Counsel of Record (viaECF)



                                                  -2-
